Action on a bond. The action was commenced in September, 1944. The defendant appeared in the action by counsel but did not answer and judgment by default was entered on Hovember 3, 1944, and a copy of the judgment, with notice of entry, was served on the attorneys appearing for the defendant. In Hovember, 1947, defendant moved to set aside and vacate the judgment and for permission to serve an answer, on the ground that he did not learn until January, 1947, that the judgment had been entered by default. The motion was granted and plaintiff appeals. Order reversed on the law and the facts, with $10 costs and disbursements, and the motion denied, with $10 costs. The record discloses no reason for granting the motion and no adequate excuse for failure to make the motion until three years after the entry of the judgment. The granting of the motion was an improvident exercise of discretion. Lewis, P. J;, Carswell, Johnston, Adel and Sneed, JJ., concur. [See 274 App. Div. 816.]